Order entered September 17, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00901-CV

                          IN THE INTEREST OF M.M., A CHILD

                       On Appeal from the County Court at Law No. 1
                                 Kaufman County, Texas
                             Trial Court Cause No. 97410CC

                                            ORDER
       On September 14, 2018, a supplemental clerk’s record reflecting Tina Montoya Hall has

been substituted as counsel for appellant was filed. Accordingly, we DIRECT the Clerk of the

Court to substitute Ms. Hall as appellant’s counsel in place of Jenny C. Parks.

       Appellant’s brief remains due October 3, 2018.

                                                      /s/   DAVID EVANS
                                                            JUSTICE